Citation Nr: 9919312	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  95-38 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
of the left knee with degenerative arthritis, evaluated as 10 
percent disabling effective March 24, 1998.  

2.  Entitlement to an increased evaluation for chondromalacia 
of the right knee with degenerative arthritis, evaluated as 
10 percent disabling effective March 24, 1998.  

3.  Entitlement of an evaluation in excess of 10 percent for 
bilateral chondromalacia with degenerative arthritis prior to 
March 24, 1998.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1963 to 
January 1980.  

Service connection was established for bilateral arthritis 
and chrondromalacia of the knees in June 1980.  A single 10 
percent evaluation was assigned.  

This appeal arose from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Houston, Texas Regional 
Office (RO).  The RO, in pertinent part, denied the veteran's 
claims of entitlement to increased evaluations for bilateral 
arthritis and chondromalacia of the knees evaluated as 10 
percent disabling and bilateral hearing loss evaluated as 20 
percent disabling.  

In September 1997 the Board of Veterans' Appeals (Board) 
denied entitlement to an increased evaluation for bilateral 
hearing loss, and remanded the issue of entitlement to an 
increased evaluation for bilateral arthritis and 
chrondromalacia of the knee to the RO for further 
development.  The RO was instructed to assign separate 
evaluations for each knee.  The Board also requested that the 
RO obtain additional medical records, and provide the veteran 
with another VA examination of the knees to include 
consideration of functional limitation.  

In a June 1998 rating decision, the RO assigned separate 
evaluations of 10 percent for chondromalacia of the right 
knee with secondary traumatic arthritis and chondromalacia of 
the left knee with secondary traumatic arthritis effective 
from March 24, 1998, assigned an increased (compensable) 
evaluation of 10 percent for hypertension, and affirmed 
noncompensable evaluations for tinea versicolor of the neck 
and a right ankle gunshot wound scar.  

The RO also granted service connection for a right 
cerebrovascular accident with right lateral medullary 
syndrome with assignment of a 100 percent evaluation 
effective September 24, 1997 with reduction to 10 percent 
effective March 24, 1998, and denied entitlement to special 
monthly compensation by reason of being in need of regular 
aid and attendance or on account of being housebound, 
Dependents' Educational Assistance, and a total disability 
rating for compensation purposes on the basis of individual 
unemployability.  A rating as to the residuals of a 
cerebrovascular accident was deferred.

In September 1988 the RO affirmed the 10 percent evaluation 
for an old cerebrovascular accident, labeled as lateral 
medullary syndrome with residual deficits throughout the 
right side, secondary to hypertension, and granted service 
connection for hoarseness and dysphonia as secondary to 
service connected cerebrovascular accident.

The case has been returned to the Board for further appellate 
review.  

In his February 1999 statement on the veteran's behalf, the 
local representative expressed disagreement with the 10 
percent evaluation for the service-connected old 
cerebrovascular accident, labeled as lateral medullary 
syndrome with residuals deficits through the right side, 
secondary to service-connected hypertension affirmed by the 
RO in its September 1998 rating decision.  This issue is 
addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  As of March 24, 1998 degenerative joint disease of the 
right and left knees has been productive of not more than 
moderate impairment.  

2.  Left knee symptoms have included crepitus, joint 
tenderness, pain with use, and limitation of flexion to no 
less than 110 degrees.  

3.  Right knee symptoms have included crepitus, joint 
tenderness, pain with use, and limitation of flexion to no 
less than 110 degrees.  

4.  Prior to March 24, 1998 the veteran's knees have been 
productive of no more than mild impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for 
chondromalacia of the left knee with secondary traumatic 
arthritis are met effective from March 24, 1998.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, Diagnostic 
Codes 5010, 5257 (1998).  

2.  The criteria for a 20 percent evaluation for 
chondromalacia of the right knee with secondary traumatic 
arthritis are met effective March 24, 1998.  38 U.S.C.A. 
§§ 1155, 5107;  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, Plate II, 4.71a, Diagnostic Codes 5010, 
5257.  

3.  The criteria for separate 10 percent evaluations for 
chondromalacia of the left and right knees with secondary 
traumatic arthritis were met prior to March 24, 1998. 
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, Diagnostic 
Codes 5010, 5257.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

VA outpatient treatment records were received.  In April 1986 
the veteran was seen for a refill of Motrin.  There were no 
acute findings.  Degenerative joint disease was diagnosed.  

In October 1986 it was noted that Motrin helped considerably.  
However, he reported knee pain for three months after running 
out of Motrin.  There were no findings other than that the 
veteran was ambulatory.  He was seen for a medication refill 
again in November 1986.  

The veteran came in again for a refill of Motrin in January 
1987.  The only assessment made was extensive degenerative 
joint disease.  In April 1987, he was seen for knee pain as 
well as recurrent swelling of the left knee.  He added that 
both knees would "lock up."  It was noted that he could not 
fully squat because the left leg would stop about 25 degrees 
from full flexion.  There was an equivocal "±" grind test 
bilaterally.  The examination also found mild laxity 
bilaterally.  There was a positive modified Lachman Test (for 
cruciate ligament injury) bilaterally.  There was a 
questionable McMurray Test (for meniscal injury) result.  The 
veteran was reportedly difficult to examine due to guarding.  
However there was negative apprehension.  The assessment was 
rule out posterior ligament damage.  An orthopedic 
consultation was recommended.  

On the orthopedic clinic visit in May 1987 there was no 
instability, effusion, crepitance, varus or valgus of either 
knee.  There was full range of motion bilaterally.  X-rays 
were reviewed.  The assessment was mild degenerative joint 
disease bilaterally.  The veteran was seen in June 1987 for a 
refill of Motrin.  On a follow-up at the clinic in November 
1987 it was noted that the veteran was obtaining good relief 
with Motrin.  In October 1988 there was another follow-up in 
the orthopedic clinic.  The only assessment was that the 
veteran was doing well with Motrin.  No exam findings were 
reported.  

A VA orthopedic examination was conducted in June 1996.  The 
veteran reported giving way of the knees as well as swelling, 
pain with weight bearing, and morning stiffness.  He reported 
that since the 1980's he had been having difficulty walking 
and he added that he would not walk for long periods of time.  
He stated that he used Motrin with some relief of pain.  

On examination the patella was in good alignment.  There was 
no palpable tenderness along the joint lines, medially or 
laterally.  There was no acute deformity.  There was some 
crepitus on flexion.  There was no apprehension (for patellar 
subluxation/dislocation).  The Lachman Test and McMurray Test 
were negative.  Weight bearing x-rays showed some narrowing 
of the joint spaces with mild spurring.  The diagnosis was 
mild to moderate osteoarthritis.  The only recommendation was 
to use nonsteroidal anti-inflammatory medications.  

Additional VA treatment records made references to the 
veteran's history of arthritis but there was no treatment 
shown of the knees.  

A VA orthopedic examination was conducted on March 24, 1998.  
The veteran reported problems with both knees and locking of 
the right knee from time to time.  He walked with the aid of 
a rolling walker after a stroke in 1997.  

On examination, the range of motion of the right knee was 0 
degrees extension to 110 degrees flexion.  Anterior drawer, 
posterior drawer, Lachman, pivot (for rotary instability), 
and McMurray tests were all negative.  There was medial joint 
line tenderness and crepitation of the patellofemoral joint.  
There was no effusion.  There were 12 degrees of valgus in 
the right knee.  

Range of motion of the left knee was also 0 to 110 degrees.  
Anterior drawer, Posterior drawer, Lachman, pivot, and 
McMurray tests were all negative.  As with the right knee, 
there was crepitation and medial joint line tenderness.  
There were 10 degrees of valgus in the knee.  

X-rays of the knees showed decreased joint space medially and 
laterally with tibial spiking.  There were marginal 
osteophytes appreciated.  

The impression was arthritis of the knees that was mild to 
moderate in severity depending on the veteran's activity 
level.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4 (1998).  

In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (1998).

Examination reports must be interpreted in light of the 
whole-recorded history of the disabling condition.  Various 
reports should be reconciled into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work.  If a diagnosis is not supported by the findings on the 
examination report, or if the report does not contain 
sufficient detail, the report must be returned as inadequate 
for evaluation purposes.  38 C.F.R. § 4.2 (1998).  

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

Full range of motion for the knee for VA purposes is 0 
degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, 
Plate II.  

Multiple ratings can be assigned under different diagnostic 
codes if none of the symptoms or criteria for a rating under 
a diagnostic code are duplicative of, or overlap the symptoms 
or criteria for the other diagnostic code under 
consideration.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  Evaluation of the same disability under various 
diagnoses "pyramiding" is prohibited however.  38 C.F.R. 
§ 4.14 (1998).  

The VA General Counsel issued an opinion that there is no 
prohibition against assigning separate ratings for lateral 
instability or subluxation of the knees, and for arthritis 
with limitation of motion of the knees.  VAOPGCPREC 23-97.  

Degenerative arthritis is rated according to limitation of 
motion for the joint or joints involved.  Where limitation of 
motion is noncompensable, a rating of 10 percent is assigned 
for each major joint (including the knee) affected by 
limitation of motion to be combined not added under 
Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Traumatic arthritis is rated as for degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

For other knee impairment, including recurrent subluxation or 
lateral instability of the knee, a 30 percent evaluation is 
provided for a severe case.  A moderate case is to be rated 
20 percent disabling.  For a slight case a 10 percent rating 
is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating.  When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is assigned in the case of flexion limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

A 30 percent evaluation is assigned for ankylosis of the knee 
in a favorable angle in full extension or in slight flexion 
between 0 and 10 degrees.  A 40 percent rating is assigned 
where there is ankylosis in flexion between 10 and 20 
degrees.  If there is ankylosis in flexion between 20 and 45 
degrees, a 50 percent rating is appropriate.  A rating of 60 
percent is assigned for extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256 (1998).

A 20 percent rating is assigned for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258 (1998).  

Symptomatic removal of semilunar cartilage is assigned a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5259 
(1998).  

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  


A 30 percent rating is assigned in the case of extension 
limited to 20 degrees.  A 40 percent rating is appropriate 
where extension is limited to 30 degrees.  A 50 percent 
rating is assigned for limitation of extension to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (1998).  

A 30 percent rating is assigned for malunion of the tibia and 
fibula with marked knee or ankle disability.  A 20 percent 
rating is assigned in the case of malunion with moderate knee 
or ankle disability.  A 10 percent rating is assigned where 
there is malunion with slight knee or ankle disability.  
38 C.F.R. § 4.71a, Diagnostic Code 5262 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).


When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).  


Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that his claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a);  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
satisfied that all relevant facts have been adequately 
developed for the purpose of adjudicating the claim; no 
further assistance in developing the facts pertinent to the 
claim is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).  VA and private records 
have been received and the veteran has been provided with 
multiple VA examinations.  

The various aspects of the veteran's functional limitation 
including pain with use, tenderness to palpation, crepitus, 
limitation of motion (including limitation of motion with 
weight bearing) and use of pain medication have all been 
addressed thoroughly.  See DeLuca.  On VA examination in 
March 1998 the examiner specifically commented on functional 
impairment finding that the veteran's disability was 
productive of mild to moderate impairment depending on his 
level of activity.  No further evaluation is required prior 
to a decision on the veteran's appeal.  

The weight of the medical evidence suggests that the 
veteran's disability is chondromalacia with secondary 
traumatic arthritis of both knees.  As noted most recently on 
VA examination the disorder is productive of mild to moderate 
disability.  Findings on examination have included 
tenderness, crepitus, and limitation of flexion to no more 
than 110 degrees.  



Traumatic arthritis is to be rated according to limitation of 
motion (Diagnostic Code 5010).  Limitation of flexion to 110 
degrees is loss of 30 degrees of flexion.  This is a 
noncompensable degree of limitation of flexion.  To warrant a 
compensable rating flexion would have to be limited to 45 
degrees (loss of 95 degrees of flexion).  

However, in view of the evidence of pain with use of the 
knees, a 10 percent rating is appropriate for each knee 
pursuant to Diagnostic Code 5010.  That diagnostic code 
provides that where there is x-ray evidence of arthritis of a 
major joint such as the knee, a 10 percent evaluation may be 
assigned even where there is a noncompensable degree of 
limitation of motion if there is evidence of pain or 
swelling.  This is consistent with 38 C.F.R. § 4.59, which 
provides that the intent of the schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  

The Board is of the opinion that the evidence of record 
supports an award of separate 10 percent evaluations prior to 
March 24, 1998.  It is clear that the veteran had pain with 
use of both knees prior to that date.  In the alternative, 
using Diagnostic Code 5257, each knee could be said to be 
productive of mild disability prior to that date.  

The next question is whether the facts and law support an 
award of an evaluation in excess of 10 percent for each knee 
prior to, or as of, March 24, 1998.  While there has not been 
even a compensable degree of limitation of flexion or 
extension, much less flexion or extension warranting 
evaluations of 20 percent, the VA examiner in March 1998 
found that the veteran's disorder was mildly to moderately 
disabling.  Therefore chondromalacia of each knee warrants a 
20 percent evaluation for moderate knee disability pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5257 as of the date of 
the examination, March 24, 1998.  






Diagnostic Code 5257 provides a mechanism for assigning a 
rating from 10 percent to 30 percent for any knee disability 
depending on whether there is slight, moderate or severe 
impairment.  The veteran's chondromalacia is rated in this 
regard.  Given the veteran's complaints of knee pain with 
use, tenderness and crepitus, and in consideration of the VA 
examiner's opinion given on the March 24, 1998 VA 
examination, the Board is persuaded (resolving all doubt in 
the veteran's favor and considering his functional limitation 
as directed by DeLuca) that the veteran's knees, on and after 
the date of the March 1998 VA examination are productive of 
not more than moderate impairment contemplated in a 20 
percent evaluation under diagnostic code 5257.  

As noted above, the VA General Counsel has determined that 
there is no prohibition against assigning separate ratings 
for lateral instability or subluxation of the knees, and for 
arthritis of the knees manifested by limitation of motion.  
VAOPGCPREC 23-97.  However, the most recent VA examination on 
March 1998 disclosed that range of motion  was noted to be 
from zero degrees of extension to 110 degrees of flexion.  
These findings are insufficient to warrant a compensable 
evaluation under diagnostic codes 5260 and 5261.  As the 
veteran does not meet the criteria for a zero percent 
evaluation under either of those codes, there is no 
additional disability for which a separate rating may be 
assigned for traumatic arthritis.  VAOPGCPREC 23-97.  

The preponderance of the evidence is against an award in 
excess of 20 percent for either knee effective from March 24, 
1998.  All of the diagnostic codes pertaining to the knees 
have been considered.  There is no evidence of severe 
disability of the knees to assign a 30 percent evaluation 
pursuant to Diagnostic Code 5257.  There is also no evidence 
of ankylosis of the knees, nonunion of the tibia and fibula, 
or malunion of the tibia and fibula with marked knee 
disability.  





A 20 percent evaluation for each knee is also unsupported by 
the evidence of record prior to March 24, 1998.  Prior to 
then, as noted above, the criteria were met for separate 10 
percent evaluations.  

However, there was no evidence of record prior to March 1998 
that the veteran's disability was productive of more than 
slight disablement as contemplated under diagnostic code 
5257.  

The RO determined that the veteran's bilateral knee 
disabilities did not render his disability picture unusual or 
exceptional in nature.  The Board agrees with this 
determination.  In this regard, the Board notes that the 
bilateral knee disabilities have not been reported to 
markedly interfere with employment or to have required 
frequent inpatient care as to render impractical the 
application of regular schedular standards.  

The assigned schedular evaluations as discussed above for the 
veteran's bilateral knee disabilities adequately compensate 
him with no need for resort to submission of the case to the 
Director of the VA Compensation and Pension Service for 
consideration of extraschedular evaluation under the criteria 
of 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a 20 percent evaluation for chondromalacia the 
left knee with secondary traumatic arthritis is granted 
effective March 24, 1998, subject to the laws and regulations 
governing the payment of monetary awards.  

Entitlement to a 20 percent evaluation for chondromalacia of 
the right knee with secondary traumatic arthritis is granted 
effective March 24, 1998, subject to the laws and regulations 
governing the payment of monetary awards.  

Entitlement to separate 10 percent evaluations for 
chondromalacia with secondary traumatic arthritis of the 
right and left knees prior to March 24, 1998, is granted 
subject to the laws and regulations governing the payment of 
monetary awards.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

